Opinion by
Richardson, J.
At the trial, counsel for the Government moved to dismiss the protest on the ground that it was not directed against a decision of the collector and, therefore, did not state a cause of action under the provisions of section 514, Tariff Act of 1930 (19 U. S. C. § 1514); that if the protest stated a claim, it was one for reappraisement of the value of the merchandise, which could not be litigated in a protest proceeding; and that even if the paper filed by the plaintiff could be considered an appeal to reappraisement, it was untimely. The court held that it was clear that the plaintiff had mistaken its remedy; that if, in its opinion, the appraiser had erred in valuing the merchandise, its remedy was not by protest, but rather by appeal for reappraisement under section 501 (19 U. S. C. § 1501) which, to be timely, must be taken within 30 days after written notice of appraisement; and that, since this was not done in the present case, the appraisal became final and binding upon all parties. Ludlow Manufacturing & Sales Co. v. United States (22 Cust. Ct. 17, C. D. 1150) and cases cited therein followed. On the record presented, Government’s motion to dismiss the protest was granted.